Citation Nr: 0501601	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  01-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for genital herpes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to March 1954, and from September 1954 to 
October 1955.  This matter is before the Board of Veterans' 
Appeals (Board) on May 2003 remand from the United States 
Court of Appeals for Veterans Claims (Court) pursuant to the 
Secretary's unopposed motion to vacate and remand.  The 
appeal was initiated from a June 2001 decision by the Roanoke 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2002, the veteran appeared before the undersigned at a 
Travel Board hearing at the RO.  In November 2002 the Board 
denied service connection for genital herpes.  The veteran 
appealed that decision to the Court.  The Court vacated the 
November 2002 Board decision, and remanded the matter for 
readjudication.  In January 2004, the Board remanded the case 
to the RO to provide the veteran notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) and for additional 
development.  The case is now before the Board for further 
appellate review.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any current genital herpes disability is related to disease 
or injury that was incurred or aggravated in service.  


CONCLUSION OF LAW

Service connection for genital herpes is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in March 2001 (prior to the decision appealed) 
and January 2004 correspondence from the RO (pursuant to a 
remand order by the Board), and in a supplemental statement 
of the case (SSOC) in October 2004.  He was notified (in the 
June 2001 decision, in a June 2001 statement of the case 
(SOC), and in the October 2004 SSOC) of everything required 
to establish entitlement to service connection for genital 
herpes, and has had ample opportunity to respond/supplement 
the record.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed.  He was advised by the 
March 2001 and January 2004 correspondence, and the October 
2004 SSOC, that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the SSOC 
advised him of what the evidence must show to establish 
service connection for genital herpes, and what information 
or evidence VA needed from him.  While the veteran was not 
advised verbatim to submit everything he had pertaining to 
his genital herpes claim, the RO asked him to "tell [VA] 
about any additional information or evidence that you want us 
to try to get for you," and he was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  A medical opinion pertinent to the 
issue at hand was obtained during the course of the appeal, 
and the claim was again reviewed by the RO in the October 
2004 SSOC.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the appellant for the Board to do 
so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran contends that service connection is warranted for 
genital herpes because he contracted such virus as a result 
of a sexual liaison with a prostitute in Mexico during 
service in early 1953.  He asserts he was later treated at a 
dispensary for penile lesions that developed soon thereafter.  

The veteran's service medical records were evidently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The RO was able to 
obtain hospital records for the period of April and May 1953, 
which have been associated with the claims folder.  Those 
records show a diagnosis of a left inguinal hernia, and 
indicate that the veteran underwent a left inguinal hernia 
repair in May 1953.  Diagnostic studies at the time included 
urinalysis and blood studies which did not reveal any 
sexually transmitted disease.  The veteran's pubic area was 
prepped for surgery; no penile abnormality was noted.  The 
records are negative for any complaints or clinical findings 
of a sexually transmitted disease, to include genital herpes.  
Postoperative medications included intramuscular penicillin.

The veteran was afforded VA examinations in December 1973, 
September 1977, and August 1978 in relation to his claims of 
service connection for disorders other than genital herpes.  
The reports of those examinations are entirely negative for 
complaints or clinical findings related to genital herpes, 
and each examination report indicates that the veteran's 
genitourinary tract was normal.  

In a private physician's August 1974 report of a "new 
patient workup," it was noted that the veteran was "seeking 
a systemic review of all his problems in an attempt to 
improve his health status."  The veteran reported a history 
of numerous past and present medical problems, and a "review 
of systems" was positive, in pertinent part, for recurrent 
fungal infections of the groin.  The veteran did not report 
contracting a sexually transmitted disease in service, and no 
clinical findings pertaining to herpes were noted.  
Examination revealed normal genitalia.  The diagnoses were 
hemoptysis, hypertension, arthralgias, and one episode of 
nephrolithiasis.  There was no diagnosis of any venereal 
disease.

Private medical records dated from March 1966 to May 1977 
show treatment the veteran received for numerous medical 
problems, and are negative for complaints or clinical 
findings related to any sexually transmitted disease.  The 
records include 1973 urinalysis that were negative (except 
for "rare white blood cells") and without mention of herpes 
or other infections of the genitalia.  

An October 2000 private medical record shows that the veteran 
complained of "recurrent penile chancroid."  He told the 
physician that the first occurrence of a chancroid was during 
service in 1953.  He reported that the chancroid recurred 
when he failed to wash himself after having intercourse.  The 
physician expressly noted that the veteran "[n]ever told me 
this before."  The diagnoses included questionable history 
of chancroid, and possible herpes simplex.  The physician 
further noted that the veteran requested a "test" to prove 
he had the condition so that he could get "coverage from the 
military."  

A February 2001 private clinical record indicates that the 
veteran presented with an outbreak of penile lesions.  The 
diagnosis was recurrent penile lesions, suspect herpes, and 
cultures were positive for herpes simplex.  In a March 2001 
letter, the private physician furnished a letter summarizing 
his clinical notes, and reported that the veteran initially 
complained of some recurrent penile lesions "which he has 
developed for many years initiating in his military years."  
It was noted that the veteran believed he was told the 
lesions were chancroid in the past, but the physician stated, 
"I have no medical evidence of that."  The physician's 
letter does not include a medical opinion as to whether the 
recurrent penile lesions were related to the veteran's 
military service.  

At the August 2002 hearing, the veteran testified that he 
engaged in sexual intercourse with a prostitute during 
service in early 1953, and he was treated at a dispensary for 
a penile condition that developed soon thereafter.  He was 
originally told by his treating medical professionals that it 
was a penile chancroid, but he later learned he had genital 
herpes.  He reported that he received penicillin shots on 
several occasions during service when he had outbreaks 
following the initial manifestation of symptoms.  He noted 
that his service medical records were apparently lost in a 
fire at the NPRC in 1973, so he had no way of proving that he 
was treated for a sexually transmitted disease during 
service.  He testified that he met and married his wife 
following his separation from service, and he has never been 
unfaithful to her.  When he had an outbreak subsequent to 
service, he would  "get it dry just like they told me to do 
when I was in service.  They said that's all they could do."  
He stated that subsequent to service he never sought 
treatment during any "flare up" because "I was ashamed to 
go.  I was ashamed to let anybody know I had it.  It was 
ignorance on my part."  

In the January 2004 remand, the Board directed that a medical 
specialist review the claims file in its entirety, and 
proffer and opinion as to whether the veteran's genital 
herpes was incurred during service.  In a February 2004 
medical record, a VA medical professional responded that the 
claims folder was reviewed, to include the available service 
medical records, along with postservice medical records 
showing treatment and diagnosis of herpes zoster.  The 
examiner noted that the first postservice diagnosis of herpes 
is shown in a 2001 private medical record showing that lab 
testing confirmed a diagnosis of genital herpes, for which 
medication had been prescribed to relieve symptoms.  It was 
noted that herpes zoster is a virus that can be transmitted 
sexually from one person to the other, and it usually 
presents as raised vesicles with clear fluid.  It can be 
diagnosed by collecting the clear fluid from these vesicles 
and appropriate laboratory testing.  The VA medical 
professional further stated:

[The veteran] states that he contracted 
[genital herpes] in 1952 while in Mexico.  
He was told there was no treatment 
available other than to wash after each 
contact.  There are no medical records to 
support or refute this assertion.  It is 
possible that he could have had [genital 
herpes] since 1952.  

Additional VA outpatient records dated from October 2003 to 
August 2004 show additional diagnoses of genital herpes by 
history.  They do not show any current complaints or clinical 
findings of active herpes symptoms.  

The RO reviewed the additional evidence and issued a SSOC 
before returning the case to the Board.

Legal Criteria and Analysis

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's complete service medical 
records.  In such cases, VA has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  
The evidence of record reflects that the RO pursued service 
records pertaining to the veteran through the appropriate 
alternative sources.  In each case, the RO has been informed 
that any such available records were already forwarded to the 
RO, and additional service records are not available.  
Records obtained include the reports of the veteran's 
hospitalization for surgery in service in April and May 1953.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Here, the record shows that the veteran carries a diagnosis 
of history of genital herpes.  However, while the Board finds 
no reason to doubt the veteran's account of a sexual contact 
with a prostitute in early 1953, the record provides no 
support for a conclusion that such sexual contact resulted in 
current genital herpes disability.  The available service 
medical records and reports of postservice examinations 
and/or evaluations prior to October 2000 are entirely 
negative for penile lesions, vesicles, or discharge, or for 
any diagnosis of genital herpes or any related disorder.  
Significantly, when the veteran was hospitalized in service 
in April and May 1953 (by his account after the sexual 
liaison with a prostitute in early 1953) urinalysis and blood 
studies revealed no indication of sexually transmitted 
disease.  Also, significantly, the veteran's pubic area was 
reported to have been prepped for surgery; there was no 
mention of penile vesicles, lesions, or other abnormality 
(which he reports had their onset during service soon after 
the contact with the prostitute and have persisted).  
Weighing against the veteran's claim is that the postservice 
medical records dated through October 2000 are silent for 
genital herpes, and there is no postservice medical evidence 
of the disability prior to the first diagnosis of genital 
herpes of record in February 2001.  The Board is aware that 
the February 2004 opining VA medical professional indicated 
that it was possible that the veteran's genital herpes could 
be related to service.  However, this opinion was expressly 
stated in speculative terms (i.e., it is "possible").  The 
opining physician further noted that there are no medical 
records to support or refute the veteran's assertions.  It is 
a basic principle in the adjudication of service connection 
claims that a finding of service connection may not be based 
on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102.  The Court has held that when, as here, a 
medical professional is unable to provide a more definitive 
causal connection than this; the opinion is not supportive of 
the claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  
This is true even though the opinion does not have to be 
absolutely definitive, one way or the other, in the ultimate 
conclusion.  See Lee v. Brown, 10 Vet. App. 336 (1997).  
Viewed in its full context, the Board finds that the 
examiner's opinion goes beyond mere cautious language and is 
entirely inconclusive as to whether the veteran's current 
genital herpes arthritis is related to his active service.  
Id.  

Without competent evidence of a nexus between the current 
genital herpes and any event (injury or disease) in service, 
service connection for genital herpes is not warranted.  The 
Board has reviewed the veteran's contentions.  His statements 
to the effect that he had genital herpes that first 
manifested in service, and has a current genital herpes 
disorder that is related to service, cannot by themselves 
establish that this is so.  The veteran is a layperson and, 
as such, is not competent in matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is aware 
that the veteran's history of genital herpes due to an 
episode of sexual intercourse in service was noted in private 
medical records dated in October 2000 and March 2001.  Those 
notations were (and remain) bare transcriptions of lay 
history, and thus are not competent medical evidence that the 
veteran currently has genital herpes that is related to his 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Furthermore, the fact that such notations themselves began at 
a point in time so remote from service (more than 45 years) 
is itself a factor weighing against a finding that the 
veteran's current genital herpes disability, if any, is 
related to his service.

In the absence of competent (medical) evidence of a nexus 
between the veteran's current diagnosis of genital herpes and 
service, service connection for genital herpes is not 
warranted.  See Hickson, 12 Vet. App. at 253; Savage, 10 Vet. 
App. at 498; Voerth, 13 Vet. App. 117.  The doctrine of 
resolving reasonable doubt in the veteran's favor is not 
applicable in this case, as the preponderance of the evidence 
is against the claim.


ORDER

Service connection for genital herpes is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


